      Case: 3:16-cv-00861-wmc Document #: 35 Filed: 11/02/20 Page 1 of 1



                                                               n
                        UNITED STATES DISTRICT COORS,' •
                       WESTERN DISTRICT OF 9fteNe4H2 11112:34

    UNITED STATESOF AMERICA

               V.              5                   Case No." 2:12-ev-00861

RONNIE L. THUMS


                           NOTICE OF APPEAL
    AND MOTION FOR ENLARGEMENT OF TIME TO FILE A MOTION FOR C70.A.

  Mr. Thums 381472 pro se gives 'Notice of Appeal' from the
abov captioned Court's Judgement issues on Oct., 20, 2020.
X



  Mr. Thums pro se respectfully moves this Honorable Court to
grant a 30 day extgension of time beyond the Nov. 19, 2020 origin-
al deadline for filing Notice of Appeal; for Thums to file his
'Motion For Certificate of Appealibility for reasons below:
        Thums is currently held in a Maximum Security Prison
        that has indefinately suspended library priveleges.
        This is Mr. Thums's first request for an enlargement of
        time.
        Mr. Thums is stuck between indegency, and affording a
        proper attorney, and was denied an attorney on 2254 Pet.
    4U) Mr. Thums is unlettered in the law and will need extra
        time because of the complexity of the case and as D.O.J.
        has itself said: "MX "Voluminous Files, and Issues."
    Wherefore Mr. Thums moves this Honorable Court to grant this
motion enlarging the deadline to file motion for 'Certific of
Appealability' to 30 days beyond the date of Nov.19, 2020.
     Respectfull submitted on that'll-day of CCU 2020.
                                       Ldr-
 katevi.Ca,                             Ronnie L. Thums 381472
                                        CCI P 0 Box 900
                                        Portage, WI 53901
